Citation Nr: 1602546	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  09-32 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for an additional disability, identified as postoperative left ulnar neuropathy, claimed as the result of Department of Veterans Affairs (VA) medical treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to April 1980 and from April 1981 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the VA Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.

The Veteran and his son testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in March 2013.  A copy of the hearing transcript is of record.  The Board then remanded this claim for additional development in March 2014, and again in August 2015.


FINDINGS OF FACT

1.  Left ulnar neuropathy was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA during a June 2008 left ulnar nerve transposition surgery.

2.  Left ulnar neuropathy, to include worsening of the condition, was a reasonably foreseeable consequence of the June 2008 surgery, and the Veteran gave informed consent to undergo the procedure. 


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability, to include left ulnar neuropathy, as a result of a June 2008 left ulnar transposition surgery have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a November 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the claims file, to include those specifically associated with the June 2008 surgical procedure underlying the Veteran's claim.  The Veteran was also provided with VA examinations and opinions which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the nature and etiology of the Veteran's claimed condition.  Although these opinions do not definitively address the question of whether the Veteran has an additional disability as a result of the VA treatment in question, the Board has conceded that element of the Veteran's claim, and the opinions are otherwise adequate when viewed together with the other evidence of record.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, the Board's prior remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall).

II.  38 U.S.C.A. § 1151

A.  Background

Historically, the record reflects that the Veteran sustained a crush injury to his left arm while working. See June 2011 Private Treatment Records.  He was seen by VA for complaints of left elbow pain in September 2006, and diagnosed with nerve entrapment syndrome in October 2006. Private records from November 2006 include electromyography and nerve conduction studies, which showed no frank axonal damage or conduction block at the elbow.

In January 2007, the Veteran underwent a left ulnar nerve transposition procedure at a private facility in Abilene, Texas.  VA records dated May 2007 show the Veteran still complained of severe pain in his left arm. Private records from November 2007 also document significant pain, and the treating physician noted that the Veteran would probably again require transposition of the ulnar nerve.

VA records from January 2008 and May 2008 document that the Veteran underwent an ulnar nerve transposition in Abilene, Texas, in January 2008, which did not relieve his symptoms.  A March 2008 nerve conduction study of the left median and ulnar nerve was normal, though it was noted that the Veteran's nerve was subluxating when he flexed or extended the elbow.

The Veteran underwent additional ulnar nerve surgery at a VA facility in June 2008. A preoperative note documented that the Veteran had undergone a prior subcutaneous left ulnar nerve transposition, but continued to have pain in the left elbow region and numbness in the ring and little fingers.  The Veteran contends that his condition is due to, or was aggravated by, this June 2008 VA surgery.

Additional VA records dated July 2008 show the Veteran continued to have pain at the elbow region.  A motor examination of the ulnar nerve was normal, and sensation was intact.  However, the Veteran had significant pain at the elbow area with hypersensitivity around the incision area.

In September 2008, the Veteran reported that weather affected his arm to the point where he was unable to use it functionally.  Numbness was present in all fingers, especially in the morning or when he accidently hit it against something.  He was significantly limited in rotation due to guarding since his surgery. However, separate records from September 2008 show less pain and occasional numbness. The ulnar nerve was situated anteriorly without subluxation.  Pain was rated as 8/10 in severity.  In January 2009, it was 5/10.  In March 2009, an occupational therapist noted that the Veteran was having more difficulty with his left arm since his last ulnar nerve transposition surgery in June 2008.

B.  Law and Analysis

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of a veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability or death must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To that end, 38 C.F.R. § 3.361(b) states that to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment has stopped.  VA considers each involved body part or system separately.

In this case, the available VA opinions addressing the issue do not adequately address whether the Veteran has any additional disability as a result of the June 2008 surgery.  While an October 2014 VA opinion stated that the Veteran did not have any additional disability, this conclusion was based in part on a March 2009 nerve conduction study that showed normal findings.  However, as noted in the Board's August 2015 remand, there are no records of such a study.  A September 2015 VA opinion acknowledged that the March 2009 records contain only an orthopedic note, and do not include a nerve conduction study.

Moreover, the September 2015 VA opinion does not specifically address the question of whether the Veteran has any additional disability as a result of the June 2008 surgery.  However, based on the March 2009 statement by the Veteran's occupational therapist, that the Veteran was having more difficulty with his left arm since the surgery, the Board concedes that the Veteran's left ulnar neuropathy increased in severity after the surgery as compared to before.

Once additional disability is shown, actual causation is required.  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the additional disability or death.  38 C.F.R. § 3.361(c).  Merely showing that a veteran received care, treatment, or examination and that a veteran has an additional disability or died does not establish causation.  38 C.F.R. § 3.361(c)(1).  Medical or surgical treatment cannot cause the continuance or natural progress of an injury for which the care, treatment or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

If causation is shown, then other elements must be established, to include: carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical or surgical treatment proximately caused a veteran's additional disability.  See 38 C.F.R. § 3.361(d)(1)(i)-(ii).

In this case, neither causation nor instance of fault on VA's part has been demonstrated.  The September 2015 VA opinion reiterated that the original cause of the Veteran's problem was the crush injury to the nerve while working.  The examiner went on to explain that, when a nerve is crushed, it may never be the same again. There was absolutely no reason to believe that the physician who performed the June 2008 surgery did anything wrong.  The nerve was not severed, and the post-operative exams of the area were normal. When a surgeon discusses surgery with any patient, it is always stated that a patient may die, the surgery may not help, or the condition may get worse. All surgeries have some risk of failure and this does not mean that a surgeon did the wrong thing.  The examiner further explained that when this nerve was crushed at work, there was probably no chance that it would ever recover, so it would not be possible to even consider blaming the surgeon for a poor outcome.  Moreover, all nerve injuries most always get worse with time, and it is unheard of that a nerve injury would ever heal.  The examiner explained that nerve tissue is not like the skin or intestines, or even the bladder or kidneys.  All of these organs and tissues are capable of healing, but that is not the case with nerve tissue.

In sum, the September 2015 opinion states that the worsening of the Veteran's condition is due to its natural progress, and that there was no instance of fault on the part of VA.  There is no competent medical opinion to refute these conclusions or to otherwise attribute the Veteran's increase in disability to his June 2008 surgery.  The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a determination as to whether a worsening of left ulnar neuropathy is due to a specific surgical procedure, and whether there was any fault on the part of the surgeon, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As noted above, compensation may also be warranted if the proximate cause of the additional disability is due to an event not reasonably foreseeable.  However, there is no indication that unforeseeable event occurred.  VA treatment records from June 2008, prior to the surgery, specifically noted that the Veteran was told that his condition may get worse, and that he agreed to have the procedure.  Therefore, a worsening of the condition was reasonably foreseeable.

Based on the above analysis, the overall weight of the evidence is against a finding that any increase in the Veteran's left ulnar neuropathy is due to an instance of fault on the part of VA or an unforeseeable event.  Although the Board sympathizes with the Veteran regarding his disability, compensation under 38 U.S.C.A. § 1151 for the June 2008 left ulnar nerve transposition surgery is not warranted.


ORDER

Compensation under 38 U.S.C.A. § 1151 for left ulnar neuropathy is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


